Citation Nr: 0739913	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the April 18, 2000 rating decision that denied service 
connection for tinnitus. 

2.  Entitlement to restoration of a 10 percent evaluation for 
scar, anterior, left clavicle, residuals of shell fragment 
wound.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Portland, Oregon, Regional Office (RO).  By a rating action 
in July 2004, the RO determined that the April 18, 2000 
rating decision that denied service connection for tinnitus 
did not contain CUE.  In October 2004, the RO reduced the 
evaluation for scar, anterior left clavicle, residuals of 
shell fragment wound, from 10 percent to 0 percent, effective 
January 1, 2005.  

Evidence has been received at the Board since the statement 
of the case (SOC) was issued.  The veteran has not waived her 
right to initial RO review of that evidence.  However, since 
the evidence submitted does not appear relevant to the issues 
currently before the Board, a remand for initial RO review is 
not required.  38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
tinnitus was received on September 9, 1999.  

2.  By a rating action dated April 18, 2000, the RO denied 
service connection for tinnitus.  The veteran did not perfect 
an appeal from that decision, and it became final.  

3.  The April 2000 rating decision was reasonably supported 
by evidence then of record and the applicable law and 
regulations.  The veteran has failed to establish any error 
of fact or law in the April 18, 2000 rating decision.  

4.  By a rating action dated in February 2003, the veteran 
was granted service connection for scar, anterior left 
clavicle, residuals of shell fragment wound, and assigned a 
10 percent evaluation effective November 7, 2001.  

5.  In July 2004, a rating decision proposed to reduce the 
evaluation for the scar on the anterior left clavicle, 
residuals of shell fragment wound, from 10 percent to 0 
percent, based on findings obtained at a March 2004 VA 
medical examination.  

6.  An October 2004 rating decision reduced the veteran's 
disability evaluation for the scar on the anterior left 
clavicle, residuals of shell fragment wound to 0 percent 
effective January 1, 2005.  

7.  The March 2004 VA examination did not show improvement of 
the scar on the anterior left clavicle, residuals of shell 
fragment wound.  


CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for 
revision of a decision based on clear and unmistakable error 
have not been met, the motion must be dismissed without 
prejudice to refilling.  38 C.F.R. § 3.105(a) (2007); Simmons 
v. Principi, 17 Vet. App. 104 (2003).  

2.  A 10 percent evaluation for a tender scar on the 
anterior, left clavicle, residuals of shell fragment wound, 
is restored.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.344(c) (2007); Brown v. Brown, 5 Vet. App. 413 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2003 and February 2004 from the RO 
to the veteran which was issued prior to the RO decisions in 
July 2004 and October 2004.  An additional letter was issued 
in June 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2005 and August 2005 SOCs provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Boards no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  To whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, the Board notes that the appellant's attorney 
has indicated, in numerous pleadings filed in this case, full 
knowledge of such provisions.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of a 100 percent rating for bipolar affective disorder 
with paranoid features, given that he has been provided all 
the criteria necessary for establishing earlier effective 
date for the assignment of a higher evaluation, and 
considering that the veteran is represented by a highly 
qualified attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."   


II.  Factual background.

The veteran served on active duty from March 1943 to April 
1947.  The service medical records show that the veteran was 
seen in consultation in July 1944 to check his ears; the 
consultant noted that both ear drums were retracted.  

In a statement in support of claim (VA Form 21-4138), 
received in September 1999, the veteran indicated that he was 
seeking service connection for "ringing" in his left ear.  
The veteran indicated that he has had ringing in his ears 
ever since he was in service in 1944; he stated that his 
hearing is pretty good, but the pain and ringing distorts his 
ability to understand what's going on.  

Submitted in support of the veteran's claim were progress 
notes from Kaiser Permanente dated from December 1995 to 
March 2000.  Among these records is a report from Dr. 
Boespflug, dated in March 2000, stating that the ringing in 
the veteran's ears, tinnitus, has been assumed to be a noise 
injury from war injuries.  The frequency has not been tested 
by his hearing has and is good, without deficits; this has 
been consistent for up to 50 years.  

By a rating action in April 2000, the RO denied the claim for 
service connection for tinnitus.  It was noted that the 
service medical records were negative for complaints of 
ringing in the ears; in fact, the separation examination, 
dated in April 1947, noted no abnormalities of the ears.  
And, a VA examination in June 1950 found the ears to be 
normal, with no complaints of ringing in the ears; no 
tinnitus was noted at that time.  It was further noted that, 
in a Cornell Medical Index Health Questionnaire, completed by 
the veteran in February 1978, he answered "no" to being 
hard of hearing, ever having had a running ear, and to having 
constant noises in the ears.  

In a statement in support of claim (VA Form 21-4138), dated 
in October 2001, the veteran requested compensation for the 
shrapnel wounds in the left shoulder.  

On the occasion of a VA examination in January 2003, it was 
noted that the veteran had a scar that was Y-shaped on the 
posterior left scapula, 6 cm, with the Y being 5 cm; it was 
tender to palpation.  There was a scar that was painful with 
a bony defect palpable underneath, but no adhesions.  The 
anterior scar on the clavicle was measured at 3 cm on the 
left clavicle; it was very mildly tender to palpation with no 
adhesions or bony defect.  

A rating action dated in February 2003 granted service 
connection for scar, anterior left clavicle, residuals of 
shell fragment wound; a 10 percent rating was assigned, 
effective November 7, 2001.  

Received in November 2003 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran's representative 
argued that the April 2000 rating decision, which denied 
service connection for tinnitus, was erroneous.  It was 
further maintained that the RO overlooked pertinent evidence, 
including service medical records showing complaints of 
ringing in the ears.  

The veteran was afforded a VA examination in March 2004.  At 
that time, he complained of daily pain in the left shoulder; 
he also reported chronic loss of range of motion and chronic 
weakness in the shoulder, as well as increased pain with 
repetitive movement.  Examination revealed a scar over the 
mid left clavicle measuring 3 cm; it was not painful or fixed 
to any underlying structures or particularly disfiguring.  
There was an 11 cm scar over the anterior aspect of the 
shoulder consistent with rotator cuff repair which was also 
asymptomatic.  There was a 4 x 5 cm scar over the left 
scapula which is slightly tender to palpation.  

Based on the results of the VA examination, in July 2004, the 
RO proposed reducing the disability rating for the scar on 
the anterior of the left clavicle, residuals of shell 
fragment wound, from 10 to 0 percent.  An October 2004 rating 
decision reduced the veteran's disability evaluation for the 
scar on the anterior of the left clavicle, residuals of shell 
fragment wound, from 10 to 0 percent effective January 1, 
2005.  


A.  Whether there was CUE in an April 2000 Rating Decision 
Denying Service Connection for Tinnitus.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).  

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

Significantly, in a statement dated in July 1999, the veteran 
indicated that he had had continuous ringing in his ears ever 
since he was wounded by an explosion caused by an 88 mm.  The 
veteran maintained that he had ringing in his ears during the 
service, and he continued to experience ringing in his ears.  

The Board can only consider the evidence before the RO at the 
time of the April 2000 rating decision.  The service medical 
records before the RO in April 2000 did not show any 
complaints or findings of ringing in the ears, or a diagnosis 
of tinnitus.  Also of record was the report of a VA 
examination conducted in June 1950 which did not reflect any 
complaints of ringing in the ears, or any finding of 
tinnitus.  

Also of evidence at that time were private treatment reports 
and VA medical records which did show complaints of and 
finding of tinnitus.  Additionally, there was a medical 
statement from Dr. Boespflug indicating that the ringing in 
the veteran's ears had been assumed to be a noise injury from 
war injuries.  

The veteran contends, in essence, that the RO committed CUE 
by failing to consider a service treatment record which shows 
that he was seen for consultation for his ears.  

The Board concludes that the veteran has essentially argued 
that the RO failed to properly consider the July 1944 service 
consultation report when his claim was denied in April 2000.  
Specifically, in support of his claim, he argues that the 
service consultation report noted complaints of ringing in 
his ears; and, therefore, showed that tinnitus was noted in 
service.  However, the service consultation report of record 
in April 2000 does not reflect any complaint of ringing in 
the ears.  Additionally, the service discharge examination 
was negative for complaints of ringing in his ears, and a VA 
examination in 1950 was negative for any complaints of or 
finding of tinnitus.  Consequently, in light of the medical 
evidence showing no evidence of tinnitus in service, at the 
time of military discharge or in the intervening years, the 
veteran's allegations cannot form the basis of a CUE claim.  

As noted above, service medical records did not show 
complaints of only tinnitus and the service separation 
examination was normal.  Moreover, the post service medical 
evidence was silent with respect to any finding of tinnitus 
or symptoms reasonably attributable thereto.  Therefore, it 
was not unreasonable for the RO to conclude that there was no 
evidence of tinnitus during active duty at the time of the 
denial.  

The claimant must assert more than a disagreement as to how 
the facts were weighed or evaluated in order to support a 
claim for CUE.  In this case, the veteran asserts that the RO 
overlooked the service medical record showing that the 
received consultation of his ears in July 1944; however, the 
Board disagrees.  It is apparent that the RO reviewed the 
service medical records, the post-service medical evidence, 
and the veteran's statements, and concluded that there was no 
evidence of tinnitus in service.  

Next, the veteran has submitted multiple statements in 
support of his CUE claim.  However, evidence received 
subsequent to the April 2000 rating decision is not germane 
to the CUE issue now before the Board.  

In conclusion, the Board finds that the veteran merely 
disagrees with how the RO evaluated the facts before it at 
that time.  Such assertions can not form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  The RO weighed the facts, which could be supported 
by the record, and the decision was not the product of CUE.  
Next, to the extent that the veteran submitted current 
evidence in support of his claim for CUE, the Board must 
point out that recent statements are not relevant to the 
issue of how the previous decision was made.  


For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
revision of the April 2000 RO decision on grounds of CUE.  
Accordingly, his claim is dismissed.  

B.  Restoration of a 10 percent rating for scar, anterior, 
left clavicle.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).  

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.44(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  

In this case, in reducing the 10 percent evaluation assigned 
to the veteran's scar to 0 percent, the RO made such 
reduction in the October 2004 rating decision when the 
veteran's disability evaluation had been in effect for less 
than five years.  Therefore, with regard to that particular 
reduction, section (c) is applicable.  

At the time of this decision, the veteran's scar was 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Under this section, a 10 percent evaluation is assigned when 
there are superficial scars that are painful on examination.  

Scars involving areas other than the head, face, or neck that 
are deep or cause limited motion are 10 percent disabling if 
the scar exceeds six square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801.  

The AOJ reduced the evaluation on the basis of a March 2004 
VA examination.  However, improvement must still be 
demonstrated in order for an appropriate rating reduction to 
be made.  38 C.F.R. § 3.344(c).  In this regard, the Board 
notes that, the initial grant of a 10 percent rating was 
based on a finding of a VA examination in January 2003, 
wherein the examiner described the scar on the anterior 
clavicle as very mildly tender to palpation; it was not 
described as painful.  The subsequent reduction was based on 
the finding of a March 2004 examination report which 
described the scar as asymptomatic; the examiner stated that 
the scar was 3 cm and it was not painful or fixed to any 
underlying structures.  However, the examination failed to 
establish whether very mild tenderness continued to exist 
with respect to the scar on the anterior of the left 
clavicle.  As such, the examination upon which the reduction 
is bases is not as thorough as the one on which the initial 
grant of the 10 percent was based.  Consequently, it cannot 
be stated with any certainty that there has been improvement 
in the scar on the anterior aspect of the left clavicle.  
Accordingly, the 10 percent evaluation is restored.  


ORDER

The motion for revision of the April 18, 2000 rating decision 
on the basis of clear and unmistakable error is dismissed 
without prejudice.  

The 10 percent evaluation for scar, anterior, left clavicle, 
residuals of shell fragment wound is restored, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


